Case 2:19-cv-01606-PSG-DFM Document 87 Filed 02/20/20 Page 1 of 5 Page ID #:1989

                                                                         E-FILED 2/20/20

   1                              UNITED STATES DISTRICT COURT
   2                             CENTRAL DISTRICT OF CALIFORNIA
   3
       DIVX, LLC, a Delaware limited               Case No. 2:19-cv-1606 (PSG)(JPRx)
   4   liability company,
                                                   [PROPOSED] CASE
   5
                    Plaintiff,                     MANAGEMENT ORDER
   6
               v.
   7
   8   HULU, LLC, a Delaware limited
       liability company,
   9
  10                Defendant.
  11
       HULU, LLC, a Delaware limited
  12   liability company,
  13                Counterclaimant,
  14
               v.
  15
  16   DIVX, LLC, a Delaware limited
       liability company,
  17
  18                Counterclaim-Defendant.

  19            Following the parties’ submission of a joint Rule 26(f) report and proposed
  20   case schedule, and the Court’s conference pursuant to Federal Rule of Civil
  21   Procedure 16, IT IS HEREBY ORDERED that the following schedule governs this
  22   case:
  23
        Event                                                       Deadline
  24
        Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)    January 10, 2020
  25
        DivX’s disclosure of asserted claims and infringement       February 6, 2020
  26    contentions and accompanying document production
  27    [N.D. Cal. Patent L.R. 3-1, 3-2]
  28
Case 2:19-cv-01606-PSG-DFM Document 87 Filed 02/20/20 Page 2 of 5 Page ID #:1990



   1       Event                                                     Deadline
   2       Hulu’s disclosure of invalidity contentions and           March 26, 2020
   3       accompanying document production
           [N.D. Cal. Patent L.R. 3-3, 3-4]
   4
           Reduction of asserted claims by DivX to no more than      April 16, 2020
   5       5 claims per patent and 30 claims total
   6       Deadline for the parties to disclose mediator selection   April 16, 2020
   7       to the Court
   8       Deadline for the parties to meet to discuss              April 23, 2020
           representative accused instrumentalities for purposes of
   9       focusing discovery
  10       Exchange of claim terms to be construed                   May 7, 2020
  11       [N.D. Cal. Patent L.R. 4-1(a)]1
  12       Exchange of proposed constructions and extrinsic          May 21, 2020
           evidence
  13
           [N.D. Cal. Patent L.R. 4-2]
  14
           Reduction of prior art relied upon by Hulu to no more     May 28, 2020
  15       than 12 prior art references per patent 2
  16       Joint Claim Construction and Prehearing Statement that June 11, 2020
  17       complies with the requirements of N.D. Cal. Patent
           L.R. 4-3(a), (b), (c) (up to a maximum of 15 “most
  18       significant terms” rather than 10), (d), (e), (f)
  19       Completion of claim construction discovery                June 25, 2020
  20       [N.D. Cal. Patent L.R. 4-4]
  21
  22
  23
  24   1
         The parties shall thereafter meet and confer for purposes of limiting the terms in
  25   dispute by narrowing or resolving differences and facilitating the ultimate
       preparation of a Joint Claim Construction and Prehearing Statement.
  26   2
         For purposes of this Order, a prior art instrumentality (such as a device or
  27   process) and associated references that describe that instrumentality shall count as
  28   one reference, as shall the closely related work of a single prior artist.

                                                  -2-
Case 2:19-cv-01606-PSG-DFM Document 87 Filed 02/20/20 Page 3 of 5 Page ID #:1991



   1       Event                                                     Deadline
   2       Simultaneous Opening Claim Construction Briefs, not       July 9, 2020
   3       to exceed 30 pages combined total for both cases.
           No more than 15 claim terms combined total for both
   4
           cases may be presented for construction in claim
   5       construction briefs unless leave is sought and granted
           by Court at least 10 days before opening briefs are due
   6
           and for good cause shown.
   7
           Submission of technology tutorial either in writing or    July 9, 2020
   8       in presentation form such as PowerPoint not to exceed
           thirty (30) pages, or on DVD not to exceed thirty (30)
   9
           minutes
  10       Simultaneous Responsive Claim Construction Briefs,        August 6, 2020
  11       not to exceed 15 pages combined total for both cases.
  12       Parties must seek leave of Court by this date as to any
           demonstrative materials, such as PowerPoint slides,
  13       they would seek to use at the Claim Construction
  14       Hearing to support their claim construction positions,
           including by submitting the proposed materials
  15       themselves for consideration. Late-disclosed
  16       demonstratives will not be permitted at the hearing.
  17       Parties are also directed to email chambers a word
           processing document that includes a chart with
  18       columns for: (1) the disputed claim terms (with an
  19       identification of which asserted claims each term
           appears in), (2) Plaintiff’s proposed construction for
  20       each term, (3) Defendants’ proposed construction for
  21       each term, and (4) the Court’s construction for each
           term (to be filled in by Court).
  22
           Reduction of prior art relied upon by Hulu to no more     [DivX’s proposal:]
  23       than 8 prior art references per patent3                                        PSG
                                                                     August 13, 2020
  24                                                                 [Hulu’s proposal:]
  25                                                                 September 24, 2020
  26
  27   3
         For purposes of this Order, a prior art instrumentality (such as a device or
  28   process) and associated references that describe that instrumentality shall count as
                                                  -3-
Case 2:19-cv-01606-PSG-DFM Document 87 Filed 02/20/20 Page 4 of 5 Page ID #:1992



   1    Event                                                        Deadline
   2    Claim construction hearing                                   August 31, 2020, at
   3    [N.D. Cal. Patent L.R. 4-6]                                  1:30 p.m.

   4    Disclosure of advice of counsel                              September 3, 2020
   5    [N.D. Cal. Patent L.R. 3-7]
   6    Last day to conduct ADR proceedings                          Within 60 days of the
                                                                     issuance of the Court’s
   7                                                                 claim construction
   8                                                                 order

   9    Deadline for the parties to meet in person to discuss    September 17, 2020
        representative accused instrumentalities for purposes of
  10    determining infringement and streamlining trial
  11    Non-expert discovery cut-off                                 September 24, 2020
  12    Expert disclosures (initial)                                 October 15, 2020
  13    Expert disclosures (rebuttal)                                November 12, 2020
  14    Expert discovery cut-off                                     December 3, 2020
  15    Deadline to file dispositive motions and Daubert             December 10, 2020
        motions
  16
        Last day to hear dispositive motions and Daubert             February 1, 2021
  17    motions
  18    Parties to meet and confer regarding final issues to be      March 4, 2021
  19    presented at trial
        Deadline to file motions in limine                           March 11, 2021
  20
        File memorandum of contentions of fact and law, joint        March 22, 2021
  21    exhibit and witness lists
  22    Plaintiff to serve proposed jury instructions and special    March 23, 2021
  23    verdict form on defendant
  24    Defendant to serve its objections to plaintiff’s jury        March 30, 2021
        instructions and additional instructions on plaintiff
  25
        Oppositions to motions in limine                             April 2, 2021
  26
  27
  28   one reference, as shall the closely related work of a single prior artist.

                                                 -4-
Case 2:19-cv-01606-PSG-DFM Document 87 Filed 02/20/20 Page 5 of 5 Page ID #:1993



   1    Event                                                        Deadline
   2    Lodge pretrial conference order, proposed voir dire          April 5, 2021
   3    questions
        Plaintiff to serve objections to defendant’s jury            April 6, 2021
   4
        instructions on defendant
   5
        Counsel to meet-and-confer to attempt to agree on            April 6, 2021
   6    proposed jury instructions
   7    Replies to motions in limine                                 April 8, 2021
   8    Joint jury instructions, proposed jury instructions to       April 9, 2021
        which there are objections
   9
        Final pretrial conference                                    April 12, 2021 at 2:30
  10                                                                 p.m.
  11    Joint statement of the case, trial brief pursuant to Local   April 20, 2021
  12    Rule 16-10

  13    Trial                                                        April 27, 2021, at 9:00
                                                                     a.m.
  14
                SO ORDERED.
  15
  16           2/20/
       Dated: ___________, 2020
  17                                                   U.S. District Judge Philip S. Gutierrez
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -5-
